Citation Nr: 9927456	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-07 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to restoration of compensation benefits while 
the appellant was incarcerated, effective November 25, 1995.

2.  Entitlement to restoration of a total schedular rating 
for paranoid schizophrenia, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1980.

The instant appeal as to the claim for restoration of 
compensation pay during incarceration arose from an award 
action dated in November 1995 where the Department of 
Veterans Affairs (VA) Regional Office (RO), in Huntington, 
West Virginia, reduced the veteran's compensation benefit 
payments, effective December 8, 1994, based on the fact that 
he was incarcerated.  By award action dated in February 1996, 
the RO adjusted the effective date of the amount payable 
during incarceration to November 25, 1995.  The instant 
appeal as to the claim for restoration of a total schedular 
evaluation for paranoid schizophrenia arose from a February 
1996 rating decision which reduced the disability evaluation 
for paranoid schizophrenia to 50 percent, effective June 1, 
1996.  The veteran testified at a personal hearing before the 
undersigned member of the Board of Veterans' Appeals (Board) 
sitting at Washington, D.C., in June 1999.


FINDINGS OF FACT

1.  The veteran was convicted of a felony on September 29, 
1995, and received a two to five year sentence.

2.  The veteran was in receipt of compensation benefits at 
the 100 percent rate prior to his incarceration.

3.  His compensation benefit payments were reduced, effective 
November 25, 1995.

4.  The veteran failed, without good cause, to report for VA 
examination scheduled in October 1995 to evaluate the 
service-connected paranoid schizophrenia.

5.  Good cause is not shown for the veteran's failure to 
report for the VA examination in October 1995.


CONCLUSIONS OF LAW

1.  The reduction of the veteran's compensation benefit 
payments effective November 25, 1995, based on his 
incarceration was proper.  38 U.S.C.A. § 5313 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.665 (1998).

2.  Entitlement to restoration of a schedular 100 percent 
evaluation for the service-connected paranoid schizophrenia 
is not warranted due to failure to report for a scheduled 
October 1995 VA psychiatric examination.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.655(c) (1998); 
38 C.F.R. § 4.132 Diagnostic Code 9203 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran was granted service connection for paranoid 
schizophrenia in a May 1987 rating decision.  A 50 percent 
disability rating was assigned.  His disability evaluation 
for paranoid schizophrenia was increased to 100 percent 
disabling in a May 1990 rating decision.  The increased 
rating was effective from February 27, 1990.  

A VA Form completed by the Director of Inmate Services at the 
Southern Regional Jail in Beaner, West Virginia, in October 
1995 reveals that the veteran committed a felony in October 
1994 and that his release date was not yet scheduled.  A 
court order from the Circuit Court of Mercer County, West 
Virginia, revealed that on September 29, 1995, that court 
ordered that the veteran be confined from 2 to 5 years for an 
unlawful assault on a police officer, a felony.  He was 
credited with time he had already served from October 7, 
1994.  A February 1997 order from the West Virginia Supreme 
Court of Appeals indicated that the veteran's appeal was 
denied.  Parole records indicate that the veteran was 
released from incarceration on December 11, 1996.

In an award letter dated in November 1995, the RO reduced the 
veteran's compensation benefit payments, effective December 
8, 1994, based on the fact that he was incarcerated.  By 
award action dated in February 1996, the RO adjusted the 
effective date of the amount payable during incarceration to 
November 25, 1995.

Propriety of reduction in compensation pay under 38 C.F.R. 
§ 3.665

Pertinent VA regulations require that a veteran who is 
incarcerated in a Federal, State or local penal institution 
in excess of 60 days for conviction of a felony shall be paid 
VA compensation benefits at the 10 percent disability level 
beginning on the 61st day of incarceration where a veteran's 
service-connected disability evaluation is 20 percent or 
more.  38 C.F.R. § 3.665(a), (c), (d) (1998).

The veteran has not disputed the fact that he was 
incarcerated from October 7, 1994, to December 11, 1996.  He 
has, however, asserted several bases for reinstatement of a 
disability evaluation greater than 10 percent during his 
period of incarceration.  First, he claims that he never 
committed a felony and that he was just defending himself and 
his property at the time of the crime.  However, as noted 
above official records show that the veteran was convicted of 
a felony, which is what 38 C.F.R. § 3.665 requires.

Second, the veteran claims that the crime for which he was 
incarcerated was not a felony.  Again, as noted above, 
numerous official records confirm that the veteran was 
convicted of a felony.  Third, he asserts that he was 
illegally tried and convicted of a felony because he was 
never indicted for the specific crime for which he was 
convicted.  As a result, he asserts that since he was tried 
illegally, his U. S. government income was taken fraudulently 
and should be restored.  During his June 1999 personal 
hearing before the undersigned member of the Board, the 
veteran conceded that he had "exhausted the West Virginia 
legal system's means of righting the wrong that was done to 
me."  Despite the veteran's contentions, for VA purposes, 
the requirements of 38 C.F.R. § 3.665 have been met as he was 
convicted of a felony. 

The veteran claimed in a letter received by the RO in 
February 1996 that the requirements of 38 C.F.R. § 3.665 were 
not met as he had not served any time in a prison.  He stated 
that 38 C.F.R. § 3.665 did not apply since he had served his 
time up until that point in a jail, the Southern Regional 
Jail.  The Board notes that in March 1996 the veteran was 
transferred to the Huttonsville Correctional Center.  
Regardless, the regulations state that the veteran must be 
"incarcerated in a Federal, State or local penal institution 
. . . ."  Since records show such incarceration at a penal 
institution for the requisite period of time, the Board finds 
that, contrary to the veteran's contentions, the requirements 
of 38 C.F.R. § 3.665 were also met in this respect.

Thus, it is clear from the regulation cited above that on the 
61st day following his incarceration for a felony the 
veteran's compensation benefits were properly reduced.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") held that in a case where 
the law is dispositive of the claim, it should be denied 
because of lack of legal entitlement under the law.  
Accordingly, the Board concludes that the veteran's 
compensation benefits were properly reduced based on the fact 
that he had been incarcerated for a felony for the requisite 
period.

Propriety of reduction of a total schedular rating for 
paranoid schizophrenia

Initially, the Board finds that the veteran has submitted 
evidence that is sufficient to justify a belief that his 
claim for the restoration of a 100 percent disability 
evaluation for his service-connected paranoid schizophrenia 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991) and 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  That is, the 
Board finds that he has presented a claim which is not 
implausible when his contentions and the evidence of record 
is viewed in the light most favorable to the claim.  The 
Board is also satisfied that all relevant facts have been 
properly and sufficiently developed.

In September 1995 a VA psychiatric review examination was 
scheduled to assess the severity of the appellant's service-
connected paranoid schizophrenia, which at that time was 
rated 100 percent disabling.  An October 4, 1995, VA record 
noted that the veteran failed to report for the examination 
because he was incarcerated.  VA personnel contacted the jail 
where the veteran was incarcerated but was told that the jail 
"was not in the habit of letting inmates come for appts 
unless it is court appointed."  As a result of his failure 
to report for the examination, the October 1995 rating 
decision proposed reducing the disability rating to 50 
percent.

A February 1996 rating decision reduced the paranoid 
schizophrenia disability rating to 50 percent based on the 
finding that the veteran failed to report for an examination.  

When . . . continued entitlement to a 
benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc. 

38 C.F.R. § 3.655 (a) (1998).

(1)  When a claimant fails to report 
for a reexamination and the issue is 
continuing entitlement, VA shall issue a 
pretermination notice advising the payee 
that payment for the disability or 
disabilities for which the reexamination 
was scheduled will be discontinued or, if 
a minimum evaluation is established in 
part 4 of this title or there is an 
evaluation protected under § 3.951(b) of 
this part, reduced to the lower 
evaluation.  Such notice shall also 
include the prospective date of 
discontinuance or reduction, the reason 
therefor and a statement of the 
claimant's procedural and appellate 
rights.  The claimant shall be allowed 60 
days to indicate his or her willingness 
to report for a reexamination or to 
present evidence that payment for the 
disability or disabilities for which the 
reexamination was scheduled should not be 
discontinued or reduced.  
(2)  If there is no response within 
60 days, or if the evidence submitted 
does not establish continued entitlement, 
payment for such disability or 
disabilities shall be discontinued or 
reduced as of the date indicated in the 
pretermination notice or the date of last 
payment, whichever is later.
(3)  If notice is received that the 
claimant is willing to report for a 
reexamination before payment has been 
discontinued or reduced, action to adjust 
payment shall be deferred. The 
reexamination shall be rescheduled and 
the claimant notified that failure to 
report for the rescheduled examination 
shall be cause for immediate 
discontinuance or reduction of payment.  
When a claimant fails to report for such 
rescheduled examination, payment shall be 
reduced or discontinued as of the date of 
last payment and shall not be further 
adjusted until a VA examination has been 
conducted and the report reviewed.
(4)  If within 30 days of a 
pretermination notice issued under 
paragraph (c)(1) of this section the 
claimant requests a hearing, action to 
adjust payment shall be deferred as set 
forth in § 3.105(h)(1) of this part. If a 
hearing is requested more than 30 days 
after such pretermination notice but 
before the proposed date of 
discontinuance or reduction, a hearing 
shall be scheduled, but payment shall 
nevertheless be discontinued or reduced 
as of the date proposed in the 
pretermination notice or date of last 
payment, whichever is later, unless 
information is presented which warrants a 
different determination. When the 
claimant has also expressed willingness 
to report for an examination, however, 
the provisions of paragraph (c)(3) of 
this section shall apply.

38 C.F.R. § 3.655(c) (1998).

The Court has held that assistance in developing the claims 
of incarcerated veterans must be tailored to the unique and 
peculiar circumstances of incarceration.  Special measures 
are warranted in those cases where a veteran is unable, due 
to incarceration, to report for a VA examination.  Bolton v. 
Brown, 8 Vet. App. 185 (1995); Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In this regard, the record contains information 
concerning the efforts expended by the RO.  The penal 
institution which held the veteran was contacted and declined 
to make the veteran available for an examination at the VA 
Medical Center.  Moreover, the record shows that the 
veteran's period of incarceration, and therefore his 
unavailability, did not extend over many years.  His 
incarceration ended just over a year after the scheduled 
October 1995 VA examination, and he was examined by VA 
shortly after his release.

In this case, the appellant's absence from his scheduled 
examination cannot be regarded as resulting from "good cause" 
as that term is used in 38 C.F.R. § 3.655 (1998).  The types 
of good cause mentioned in that regulation include the 
illness or hospitalization of the veteran or the death of a 
family member.  Although these are merely illustrations of 
good cause, they contemplate a situation in which the veteran 
did not cause his absence from the examination but was, in 
some measure, a victim of circumstance that precluded his 
attendance.  The veteran in the instant case did not appear 
to be precluded from attendance based on some unforeseen or 
fortuitous event.

The propriety of the reduction is reinforced by the fact that 
the 50 percent disability evaluation was confirmed and 
continued in a July 1997 rating action based on a June 1997 
VA examination which had assessed the severity of the 
veteran's service-connected paranoid schizophrenia shortly 
after his release from incarceration.

Accordingly, the Board concludes that the veteran's 
disability evaluation for paranoid schizophrenia was properly 
reduced based on the fact that he had failed to report for a 
scheduled VA examination without good cause.


ORDER

The claim for entitlement to restoration of compensation 
benefits while the appellant was incarcerated, effective 
November 25, 1995, is denied.  The claim for entitlement to 
restoration of a total schedular evaluation for paranoid 
schizophrenia is also denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

